Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claim(s) are objected to because of these informalities:  
Claim 8 is objected to because the numbering of this claim is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).   In this Office action, claim 8 is renumbered as claim 19. 
In claim 19 (incorrectly numbered as 8), line 6, “of matrix material” should read "of a matrix material".
In claim 16, line 5, “the plurality of layers” should read “the plurality of material layers”. 
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 (incorrectly numbered as claim 8) and claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 (incorrectly numbered as claim 8), line 8, recites "first moving".  It is not clear what sequence is required for this moving step relative to the other steps in the claim. Is this moving step the first step in the claimed method (ie. must occur before any other step including the receiving of a first control signal recited earlier in the claim)?  Or, is some other sequence for this step required?  Dependent claims fall herewith.
Claim 19 (incorrectly numbered as claim 8), lines 9-11, recite "the matrix material and a second phase material having a second phase material orientation within the matrix material".  The broadest reasonable interpretation of the term phase material giving these words their plain and ordinary meaning and interpreted in view of the specification includes material with a state of matter or form.  However, the scope of the term “second phase material” is not clear either in view of the context of the claim or the remainder of the disclosure.  Since the claim recites “a second phase material”, does the claim require a first phase material, and if so, is the matrix material a first phase material?  Or, does the claim require a material having first and second phases?  Futhermore, it is unclear what the scope of the term “second phase material orientation” is and whether or not this orientation is contingent upon the second phase material being within the matrix material.  The specification does not provide clarification of the claim scope.  In view of these considerable uncertainties, claim 19 is indefinite.  Dependent claims fall herewith.
Claim 19 (incorrectly numbered as claim 8), line 14, recites "approximately the same orientation".  This term “approximately” is a subjective term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims fall herewith.
Claim 19 (incorrectly numbered as claim 8), line 18, recites "second moving".  It is not clear what sequence is required for this moving step relative to the other steps in the claim. Is this moving step the second step in the claimed method?  Or, is some other sequence for this step required?  Dependent claims fall herewith. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 19 (incorrectly numbered as claim 8) was not found in a search of the prior art, but is indefinite for the reasons given above with a high degree of uncertainty about the scope of the claim and therefore rejected under 35 U.S.C. 112(b).  Therefore, per MPEP 2173.06, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
In view of the above considerations, claim 19 (incorrectly numbered as claim 8) and claims 9-16 have not been rejected under 35 U.S.C. 103, but instead stand rejected under U.S.C. 112(b).
Prior Art of Record
The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure:
Deckard (US Patent 7,794,647) discloses a method for selective laser sintering comprising the use of rollers to provide and transfer an oriented polymer material for selective laser sintering (Fig. 1 and col. 2, lines 21-33).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745